Citation Nr: 1146230	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  09-37 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to February 20, 2009.

2.  Entitlement to a rating in excess of 70 percent for PTSD, from February 20, 2009.


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1985 to December 1993.

This appeal to the Board of Veterans Appeals (Board) arose from an August 2008 rating decision in which the RO granted service connection and assigned an initial 30 percent rating for PTSD, effective January 31, 2008.  The Veteran filed a Notice of Disagreement (NOD) in November 2008.  The RO issued a statement of the Case (SOC) in September 2009, and the Veteran filed a Substantive Appeal (via a VA Form 9, Appeal to the Board) in October 2009.

In the September 2009 SOC (effectuated in a rating decision of the same date), the RO awarded a higher rating of 70 percent for PTSD, effective February 20, 2009. 

Because the appeal involves requests for a higher rating assigned following the initial grant of service connection, the Board characterized that matter in light of the distinction noted in Fenderson v. West, 12 Veteran. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, inasmuch as a higher rating is available for the Veteran's PTSD both before and after the February 20, 2009 effective date of the award of a 70 percent rating, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has recharacterized the appeal as now encompassing claims for higher ratings at each stage, as reflected on the title page.  Id., AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.

2.  Since the January 31, 2008 effective date of the grant of service connection, the Veteran's PTSD has been manifested by depressed mood, anxiety, hypervigilance, chronic sleep impairment, irritability, outbursts of anger, auditory and visual hallucinations, social isolation, impaired thought process and content, disturbance of motivation, and difficulty with concentration; collectively, these symptoms suggest no more than occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial, 70 percent, but no higher, rating for PTSD, from January 31, 2008 through February 19, 2009, are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, Diagnostic Code (DC) 9411 (2011).

2.  The criteria for a 100 percent rating for PTSD are not met at any pertinent period prior to or since February 20, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, DC 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a February 2008 pre-rating letter provided notice to the appellant regarding what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The August 2008 RO rating decision reflects the initial adjudication of the claim after issuance of the February 2008 letter.  Hence, the February 2008 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the appeal. Pertinent medical evidence associated with the claims file consists of VA treatment records and the report of March 2008 VA psychiatric evaluation.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran.  The Board also finds that no additional RO action to further develop the record in connection with this claim is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the matters on appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged ratings" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

In this case, since the RO has already assigned staged ratings for the Veteran's PTSD-30 percent prior to February 20, 2009, and 70 percent on and after that date-the Board must consider the propriety of the rating at each stage, as well as whether any further staged rating is warranted.

Although the ratings for Veteran's PTSD have been assigned under Diagnostic Code 9411, the actual criteria for rating psychiatric disabilities other than eating disorders is set forth in a general rating formula.  See 38 C.F.R. § 4.130.

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Considering the pertinent evidence of record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that an initial 70 percent, but no higher, rating for the Veteran's PTSD is warranted from the January 31, 2008 effective date of the award of service connection.

A January 2008 VA treatment record reflects that the Veteran's reported symptoms included intrusive thoughts, nightmares, hypervigilance, anxiety, increased irritability, outbursts of anger, poor sleep, poor focus, impaired impulse control, social avoidance and , auditory and visual hallucinations.  The Veteran's affect was appropriated but mildly depressed and the Veteran became tearful on occasion.  He was calm, cooperative, engaging and oriented(x 4).  He had normal speech but had difficulty with attention.  He had auditory and visual hallucinations but had no delusions.  He denied suicidal and homicidal ideation.  The diagnosis was PTSD and a GAF of 55 was assigned.  The Veteran did not want to rely on medication for control of his PTSD symptoms but did agree to see a psychiatrist and participate in group therapy in the mental health clinic.  

The Veteran underwent VA examination in March 2008.  He then reported that he did not participate in family functions or events because he did not want to be in public or around crowds.  He complained of having anger and he was easily aggravated and had difficulty concentrating.  He also had "sweats."  Medication helped him sleep but left him tired and drowsy.  He complained that his PTSD symptoms affected his work because medication made him drowsy.  Additionally, he had to miss approximately 2-4 days per month of work because he could not deal with the stresses of work.  He had difficulty concentrating at work, was paranoid, and thought he heard noises in the woods. 

On examination, the Veteran was described as clean, neatly groomed and appropriately dressed.  His speech was rapid and pressured.  His attitude was cooperative yet guarded and his affect was constricted.  His mood was described as anxious, agitated, depressed and dysphoric.  The Veteran demonstrated disturbance of attention; however he was oriented.  Thought process was circumstantial and tangential and the Veteran was preoccupied with one or two topics and demonstrated signs of ruminations.  The Veteran denied any suicidal or homicidal ideation, presently.  He was able to remember to take his mediation but had difficulty remembering things like numbers or anything that required concentration.  The diagnosis was PTSD and a GAF of 50 was assigned.

The examiner noted that the Veteran's PTSD symptoms consisted of recurrent and intrusive distressing recollections of the traumatic event in service, avoidant behavior, markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, sleep impairment, irritability, outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, low motivation, anxiety attacks (4-5 times per week manifested by shortness of breath and pain in the chest), paranoia and social isolation.  The examiner summarized that the Veteran had difficulty at work (missing days because of PTSD symptoms), was isolated socially and was not active with his family.

A February 2009 VA treatment record reflects that the Veteran's reported symptoms included auditory and visual hallucinations, paranoid ideation and delusions, recurrent/intrusive thoughts of the traumatic experience, recurrent nightmares, flashbacks, irritability, hypervigilance and social isolation.  His medication regimen was adjusted and the Veteran was scheduled to return for follow-up in three months.  The examiner noted that the Veteran was in need of continued mental health treatment to maintain stabilization and prevent further deterioration and/or relapses.

The aforementioned medical evidence reflects that, since the January 31, 2008 effective date of the award of service connection, the Veteran's PTSD has been manifested by depressed mood, anxiety, hypervigilance, chronic sleep impairment, irritability, outbursts of anger, auditory and visual hallucinations, social isolation, impaired thought process and content, disturbance of motivation, and difficulty with concentration.  Collectively, these symptoms suggest occupational and social impairment with deficiencies in most areas, the level of impairment consistent with a 70 percent, rating.  As such, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that his PTSD has more nearly approximated the criteria for an initial 70 percent rating.

While the Veteran has not demonstrated all of the symptoms associated with the 70 percent rating criteria, the Board is well aware that not all of the demonstrative symptoms must be shown to warrant a higher rating.  In this case, the Board finds that the Veteran's overall symptomatology picture, to particularly include unprovoked irritability with outbursts of anger, impaired thought process and content, memory impairment, disturbance of motivation and mood, auditory and visual hallucinations and social isolation, support assignment of the 70 percent rating.

The Board further finds that the assigned GAF score of 50 reflected in the March 2008 report of VA examination appears consistent with a 70 percent rating.  According to the DSM-IV, a GAF score between 41 and 50 reflects serious symptoms or serious impairment in social, occupational, or school functioning.  As noted, the Veteran demonstrated PTSD symptoms indicative of serious impairment in social, occupational, or school functioning with deficiencies in most areas which interfere with routine activities.  The Veteran had difficulty at work (missing days because of PTSD symptoms), was isolated socially and was not active with his family.

However, at no point since January 31, 2008 has the Veteran's PTSD met the criteria for the maximum 100 percent rating.  As noted above, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  However, the objective medical evidence does not show such symptoms; rather, the medical records note the Veteran was oriented; exhibited no delusions and understood the outcome of his behavior; did not exhibit inappropriate behavior, obsessive/ritualistic behavior, homicidal or suicidal thoughts; and, demonstrated good impulse control.  The Veteran also has been able to maintain employment as a truck driver.

In determining that the criteria for an initial rating in excess of 70 percent for the Veteran's service- connected PTSD are not met, the Board has considered applicable rating criteria not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for the psychiatric disability in question.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

For all the foregoing reasons, the Board finds that an initial 70 percent, but no higher, rating for PTSD is warranted for the period from January 31, 2008 through February 19, 2009, but that a rating in excess of 70 percent is not warranted at any time pertinent to this appeal.  The Board has applied the benefit-of-the-doubt doctrine in determining that the criteria for an initial 70 percent rating are met, but finds that the preponderance of the evidence is against assignment of a higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

An initial 70 percent rating for PTSD is granted for the period from January 31, 2008 through February 19, 2009, subject to the legal authority governing the payment of VA compensation.

A rating in excess of 70 percent for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


